Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Newly submitted claims 20-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 20-25 are directed to inventions that are independent and distinct from the invention for which Applicant has already received an Action.  For example, Claim 1 is directed to a punch having a linear edges that extend linearly at a sharp cutting tip of the punch (as disclosed in fig 6A), while the inventions of Claims 20-25 have edges that extend non-linearly see last par. Of Claim 17, and last par. of claim 22, which inventions are disclosed in figures 2 and 5A-5B.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20060107721, Oishi. 
Regarding Claims 1 and 17-18, Oishi discloses a punching tool for a punching machine, and method of use, for cutting off material from a plate-shaped workpiece and for reducing a linear dimension of the material cut off from the workpiece (par. 0039-0040), the punching tool comprising an elongated upper tool part (fig 1, punch 25/26 and holder 7) and an elongated lower tool part (9) that when mounted in a punching machine are arranged to move relative to each other in a punching direction (par 0031), wherein: the elongated upper tool part comprises a first upper cutting edge (fig. 12, punching face 26 and tip 28) and the lower tool part comprises a lower cutting edge (fig. 1, 10), wherein the first upper cutting edge comprises two narrow side cutting edges (edge 35 shown in fig 10, and edge parallel thereto) and two elongated side cutting edges of the elongated upper tool part (edge 35 shown in fig 11, and edge parallel thereto) to delimit an upper cutting face (fig 12) and the lower cutting edge comprises side edges of the elongated lower tool part to delimit a lower cutting face (fig 1, 10), wherein the first upper cutting edge and the lower cutting edge are arranged opposite to each other (fig12), respectively, so that a material is cut off from the workpiece by the respective first upper cutting edge and the lower cutting edge upon a punching stoke (par 0039); the two elongated side cutting edges of the first upper cutting edge are each partitioned into two portions by a transition region comprising a discontinuity in the form of a sharp cutting tip (28), wherein the discontinuity of the sharp cutting tip comprises a triangular cross-section (fig 2) with sides having an angle that is steeper than an angle of the two portions of the elongated side cutting edges on either side of the discontinuity when viewed perpendicular to the elongated side cutting edges (see annotated fig 2), and wherein a second upper cutting edge extends across the upper cutting face from the sharp cutting tip of one of the two elongated side cutting edges to the sharp cutting tip of the other elongated side cutting edge (fig 12), and extending parallel to the two narrow side cutting edges of the upper cutting face (fig. 12), the linearly along both of the portions of each of the two elongated side cutting edges of the first upper cutting edge from a smallest distance (A) at the sharp cutting tip to a larger distance[s] (A) at the two narrow side cutting edges of the upper cutting face (comparing fig 6 and fig 12).

    PNG
    media_image1.png
    580
    650
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

3724     


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                                                                                                                                                                                                                           01/31/2021